Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 3, 6, 9, 10 and 12 - 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al (EP 3733387).
With regards to claims 1 and 12, Young discloses a placement system for fabricating a structure and a method for placing a preform onto a mandrel, the preform comprising an unhardened fiber-reinforced material (Abstract, paragraphs 2 – 4) comprising:
Moving the mandrel in a process direction relative to a placement station that comprises multiple pick-and-place machines (paragraphs 57 and 85)
Identifying a tray that stores the preform (paragraphs 86 and 87)
Placing a strong back at the preform via at least one of the multiple pick-an-place (paragraphs 39 and 87)
Applying vacuum pressure to hold the preform in contact with the strong back (paragraphs 32 and 90)
Transporting the preform to the mandrel via the at least one of the multiple pick-and-place machines, where transporting the preform to the mandrel comprises aligning a recess of the strongback with a cut-out in the mandrel (paragraphs 39, 40 and 91)
Placing the preform onto the mandrel (paragraphs 39 and 40)
With regards to claims 2 and 13, the teachings of Young are presented above. Additionally Young teaches that the method comprises pausing the mandrel while a portion of the mandrel is disposed at the placement station (paragraphs 51, 52, 55, 57 and 58).
With regards to claims 3 and 14, the teachings of Young are presented above. Additionally Young teaches that placing the preform comprises releasing the vacuum pressure (paragraph 98).
With regards to claims 6 and 17, the teachings of Young are presented above. Additionally Young teaches that transporting the preform to the mandrel via the pick-and-place machines comprises aligning indexing elements at the strong back with indexing elements at the mandrel (paragraph 50).
With regards to claims 9 and 19, the teachings of Young are presented above. Additionally Young teaches that a portion of an aircraft is assembled (paragraphs 116 and 120).
With regards to claim 10, the teachings of Young are presented above. Additionally Young teaches that a system for performing the method can be in an automated system (paragraph 122) which would require a non-transitory computer readable medium embodying programmed instructions which, when executed by a processor, are operable for performing the claimed method for assembling a structure.

Allowable Subject Matter
Claims 20  -22 are allowed.
Claims 4, 5, 7, 8, 15, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a strong back comprising a recess.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746